DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-3 (and 4-14 through dependency) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,870,957 in view of Handy, US 4,944,493.
U.S. Patent No. 10,870,957 claims a barrier stand for a barrier comprising a cable.  Looking at claim 8, which depends from claims 7 and 1 of U.S. Patent No. 10,870,957, it includes: 	
an elongate member of substantially tubular form, the elongate member being adapted to be mounted on a base so as to stand in a vertical position, the elongate member having a top section open at an upper end, the elongate member defining at least one slot (at least one cable locating opening) extending downwardly from a top of the top section, the at least one slot (at least one cable locating opening) being adapted to receive a cable (claim 1);
a guide defining a bore (claim 1); and
a clamping device located in the top section (claim 1), the clamping device defining a shaft (claims 1 and 8), the shaft maintaining a close sliding fit with the bore (claim 7), and the shaft extending through the bore (claim 7), to enable sliding movement of the clamping device relative to the guide (claims 7 and 8; “the shaft extends with a close sliding fit through the bore” [of the guide], “the cap is connected to the shaft via a section of the clamping device”) towards a clamping position for clamping a cable securely to the barrier stand, and away from the clamping position to release the cable from the barrier stand (claim 1);

While the patent recites “an elongate member of substantially tubular form”, (the definition of tubular is a hollow body; Dictionary.com), and that the elongate member has “a top section open at an upper end”, but fails to explicitly include in the claims that the elongate member has a hollow top section, Handy, US 4,944,493 (which was cited) shows a barrier stand for a barrier comprising a cable in which the cable is similarly placed in a slot of an elongate member and clamped (clamp 5), and discloses an elongate member (3) with a hollow top section (Figures 3-5).  Providing a hollow top section is an obvious modification since space is needed to place the cable into position and space is needed for the clamp to move into for the clamping function in the clamping position.
The limitations in claim 2 of the instant application are in claim 1 of the patent:
wherein the clamping device defines a clamping surface arranged to clamp a cable between the clamping surface and said top section of the elongate member when the clamping device is in the clamping position (claim 1).
The limitations in claim 3 of the instant application are in claim 1 of the parent patent:
wherein a section of the clamping device that defines the clamping surface is larger towards an upper end of the clamping device than a lower end of the clamping device so that movement of the clamping device downwardly towards the clamping position narrows the gap between the clamping surface and said top section of the elongate member, thereby clamping a cable therebetween (claim 1).

Response to Arguments
Examiner apologizes for the confusion from the claim numbers used in the previous rejection; Examiner had accidentally used the claim numbers from the application (16/302,005) of the patent.  
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.  Applicant argues “Claim 1 of the ‘957 patent solely teaches ‘an elongate member of substantially tubular form’, but the ‘hollow’ feature is not claimed.”  This argument is not persuasive because a definition of tubular is a hollow body (Dictionary.com); therefore the limitation of “tubular” already includes “hollow”.
Applicant also argues that the patent makes no mention of the clamping device defining a shaft.  However, claim 1 of the patent recites “a clamping surface of the clamping device” and “the shaft is connected with the clamping surface”, which yields the clamping device defining a shaft.  Claim 8 additionally recites “the cap is connected to the shaft via a section of the clamping device”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671